PER CURIAM:
William A. Taccino seeks to appeal the district court’s order dismissing his civil complaint with respect to some Defendants and granting Taccino twenty days to amend his complaint with respect to the remaining Defendants. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Taccino seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument be*743cause the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED